Citation Nr: 1750572	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating in excess of 70 percent for major depressive disability.

2. Entitlement to an increased rating in excess of 20 percent for a low back disability.

3. Entitlement to an increased rating in excess of 20 percent for bilateral pes planus prior to April 29, 2016 and higher than 40 percent since April 29, 2016.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1991. 

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2012, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been incorporated into the record.

These matters were remanded by the Board in January 2014 and July 2014 for further development; the claims for an increased rating for a bilateral foot disability  and a TDIU are now ready for disposition.

The issues of entitlement to an increased rating for a low back disability and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most probative evidence of record indicates that the Veteran's psychiatric disorder has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2. Prior to April 29, 2016, the Veteran's bilateral foot disability was primarily manifested by foot and heel pain with mild arch displacement. 

3. Since April 29, 2016, the Veteran's bilateral foot disability has been primarily manifested by foot and heel pain, extreme tenderness of plantar surfaces on both feet, and decreased longitudinal arch height.

4. The Veteran has remained gainfully employed during the entire appeal period.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 70 percent for a service-connected psychiatric disorder, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).

2. The criteria for a rating higher than 20 percent prior to April 29, 2016, and a rating higher than 40 percent since April 29, 2016, for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016).

3. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

In this case, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records and VA treatment records, and private treatment records.

While the Board is remanding for additional VA treatment records potentially relevant to the Veteran's claims for an increased rating for a low back disability, in conjunction with a request for an additional VA examination, neither the Veteran nor the record provides a reason to believe any outstanding records may be relevant to the claims for an increased rating for a psychiatric disorder and bilateral foot disability and a TDIU.  Specifically, the Veteran does not contend that there are any outstanding VA treatment records which address the nature and severity of his psychiatric and bilateral foot disabilities or a TDIU.  Accordingly, a remand of these claims for the procurement of the treatment records would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran was afforded most recently afforded VA examinations in April 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's psychiatric disorder and bilateral foot disability.

During the course of this appeal, the Court decided Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  With regard to the claim for a bilateral foot disability, the Board finds the VA examination of record is adequate under Correia.  First, the Board notes that retroactive range of motion testing cannot be performed.  Next, Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged." Id.  Here, the record shows that the Veteran has a service-connected bilateral foot disability, so there is no opposite undamaged joint to compare.  Thus, the Board finds that the VA examination is adequate and provide the information necessary to evaluate his orthopedic disability during the periods on appeal.

In addition, in Southall-Norman v. McDonald, the Court found that the provisions of 38 C.F.R. § 4.59 are applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is evaluated is predicated on range of motion measurements.  28 Vet. App. 346, 352 (2016).  However, in the instant case, the Board finds that a remand is not necessary in order to reexamine the Veteran's bilateral foot disability in light of Southall-Norman.  Here, the crux of the Court's finding to expand 38 C.F.R. § 4.59 was so as to allow a veteran to achieve the minimum compensable rating for a musculoskeletal disability that was not rated based on limitation of motion and, in the instant case, the Veteran's bilateral foot disability has been evaluated as 10 percent disabling for the entire appeal period.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's bilateral foot disability and no further examination(s) is necessary.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Psychiatric disorders

In this case, the Veteran has claimed that his service-connected psychiatric disorder is more severe than his current evaluation.

Historically, in August 2010, the RO granted service connection for major depressive disorder (MDD), evaluated as 70 percent disabling effective from December 10, 2009, pursuant to Diagnostic Code 9434.  The August 2011 rating decision on appeal continued the 70 percent rating.

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id.  

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." Id. 

A GAF score in the range of 61-70 indicates some "mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships." Id.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 . 

The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO initially certified the Veteran's appeal to the Board in December 2013, therefore the claim is governed by DSM-IV.

Moreover, the Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time most of the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2016).  We also carefully look at the Veteran's statements.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration. Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

Turning to the merits of the claim, VA treatment records include an April 2010 report which reflects the Veteran's minimal feelings of hopelessness and helplessness.  There was no evidence of suicidal or homicidal ideations or imminent safety concerns.  Issues that required attention included depression, anxiety, coping with pain, social withdrawal, and employment issues.  On mental status examination, he was cooperative with good hygiene and grooming.  His mood appeared mixed.  His affect was upbeat initially, but became somewhat depressed.  Speech was clear and fluent.  His thought processes appeared logical and goal-directed.  His thought content appeared appropriate.  He did not report experiencing hallucinations or delusions.  Insight seemed good and judgment seemed fair.  

Records dated from May 2010 to June 2010 show that the Veteran was cooperative with good hygiene and grooming.  His mood appeared dysphoric.  His affect was upbeat, but became somewhat depressed when discussing his pain and lack of social activity.  Speech was clear and fluent.  Thought processes appeared logical and goal-directed.  Thought content appeared appropriate.  He did not report experiencing hallucinations or delusions.  Insight and judgment seemed fair.  
On June 2010 VA mental disorders examination the Veteran denied any history of mental health treatment prior to approximately one year ago and had no history of psychiatric hospitalization.

On mental status examination, he was clean, well-groomed, and casually dressed.  His was polite and cooperative.  He was alert, attentive, and oriented times four.  Affect was blunted and reflected sadness.  His mood was depressed.  Speech was clear, goal-directed, spontaneous, and of normal pace and volume.  Insight and judgment were fair and adequate for current safety.  Thought content was rational.  The Veteran had no history of hallucinations, delusions, or mania, but appeared to be tired and reported that he experienced suicidal thoughts two weeks ago.  Approximately six months ago he considered overdosing on pills.  However, he denied any current suicidal intent or plan and was willing to reach out to his treatment provider if he felt the urge to harm himself.  His motivation level was poor and he appeared to be anhedonic and stated that nothing interested him.  He was clearly pessimistic about his future.  He felt his pain had a marked negative impact on his functioning and saw no end in sight to the pain he experienced.  Socially, he was quite withdrawn.  He was frequently irritable due to pain and lashed out due to pain which caused him to avoid others.

He was able to manage all hygiene demands on his own as well as activities of daily living.  The examiner diagnosed major depressive disorder, severe and assigned a GAF score of 50.  The examiner opined that the Veteran demonstrated symptoms in range and intensity which met diagnostic criteria for major depression which was likely to significantly interfere with workplace efficiency.  He described himself as struggling to manage work duties.  The examiner opined that pain and depression were likely to markedly interfere with his ability to manage the stressful demands of employment and workplace efficiency was expected to be compromised.  Pain and depression were likely to meaningfully interfere with his ability to work on a consistent full-time basis.

Records dated in July 2010 show that he was cooperative with good grooming and hygiene.  Mood appeared euthymic.  Affect was viable.  Speech was clear and fluent.  Thought processes appeared logical and goal-directed.  Thought content appeared appropriate.  Reality testing appeared good.  He did not report experiencing hallucinations or delusions.  Insight seemed good and judgment seemed fair.  Major depressive disorder, recurrent, moderate and anxiety disorder, NOS (not otherwise specified) were diagnosed and a GAF score of 60 was diagnosed.  It was noted that at the beginning of treatment it was 42.

Records dated from November 2010 to February 2011 show that he was dressed appropriately with good grooming and hygiene.  He was attentive and cooperative and made good eye contact.  He was alert and oriented to person, place, and situation.  Mood varied from euthymic to depressed, with decreased concentration.  His speech was normal.  Thought content was appropriate and thought processes were logical and coherent.  Indicators of psychosis, personality disorder, or substance intoxication were not evident.   He denied homicidal and suicidal ideation.  Affect was appropriate to the context of discussion.  Speech was normal.  There was no evidence of hallucinations or delusions.  Insight and judgment appeared to fall within normal limits.  He appeared oriented to time and place.  He was diagnosed with an eating disorder, NOS and depressed disorder.  A GAF score of 65 was assigned.

An April 2011 psychology note from treating psychologist Dr. S.L.H. indicates that the Veteran's job involved speaking with customers on the phone and he found himself being short and sarcastic with them due to his mood.  He was worried about saying the wrong thing to his supervisor due to irritability and apathy.  He had trouble walking and sitting for prolonged periods at work due to pain.  

On mental status examination, he dressed neatly and his grooming and hygiene were good.  He was cooperative.  Affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions, his answers were linear and logical, and his speech was normal.  Insight and judgment appeared to fall within normal limits.  He appeared oriented to time and place.  He denied suicidal and homicidal ideations.  An eating disorder and depressive disorder was diagnosed.  A GAF score of 65 was assigned.

VA treatment records from Dr. S.L.H. include a May 2011 report which indicates that the Veteran used aggressive language with his co-workers.  Additionally, he had sleep problems, was irritable, and was unproductive at work.  He reported that he was unable to continue working due to pain and associated mood disruptions.  The psychologist opined that his irritability and anger severely interfered with his relationship with co-workers and customers that he was in contact with on a daily basis.  Sleep deprivation due to pain prevented him from being able to concentrate on his job duties, interfered with his ability to inhibit his actions towards co-workers, and even led him to fall asleep on the job.  She opined that his depressive symptoms were worsening and negatively affecting work and social activities.  His physical symptoms significantly interfered with his ability to work.

Mental status examination indicated that he was dressed neatly with good grooming and hygiene.  He was cooperative throughout the session.  He was judged to be a good historian.  Affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions; his answers were linear and logical and speech was normal.  Insight and judgment appeared to fall within normal limits.  He appeared oriented to time and place and denied suicidal and homicidal ideations.  The psychologist diagnosed an eating disorder, NOS, and depressive disorder and assigned a GAF score of 65.

In a May 2011 addendum, Dr. S.L.H. opined that the Veteran's depression stemmed from back and bilateral foot pain which caused gross and inappropriate behaviors at work (including, but not limited to, verbal disinhibition towards coworkers and patients, as well as falling asleep and severely decreased work productivity).

Records dated from June 2011 to July 2011 shows that the Veteran was dressed neatly with good grooming and hygiene.  He was cooperative during the session.  Affect was appropriate and there was no evidence of hallucinations or delusions.  He denied suicidal and homicidal ideations.  His answers were linear and logical and speech was normal.  Insight and judgment were also normal.  He was oriented to time and place.  His diagnoses included anxiety disorder NOS; eating disorder, NOS; and depressive disorder.  A GAF score of 55 was assigned.

Records dated from August 2011 to October 2011 reflect that the Veteran was upset with the RO's denial of his increased rating claim for a psychiatric disorder and became irritable and dysthymic.  Dr. S.L.H. opined that his depression, in combination with his current work environment, led him to behave in ways that were out of the ordinary for him which were grossly inappropriate in the type of setting he worked in which include cursing at and hanging up on his supervisor, using aggressive or foul language when talking with patients, and at times being unconcerned about the consequences of these behaviors.  

On mental status examination, he was dressed neatly with good hygiene and grooming.  He was cooperative and affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions and his answers were linear and logical (although sometimes tangential).  Speech was normal.  Insight and judgment fell within normal limits, although recent work behaviors indicated that his judgment may be lowered.  He appeared oriented to time and place.  He denied suicidal and homicidal ideations.  Diagnoses included anxiety and eating disorders, NOS and depressive disorder.  He was assigned a GAF score of 50.

In September 2011 and November 2011 opinions, Dr. S.L.H. stated that she had treated the Veteran since November 2010.  She opined that his depression caused him to behave in ways that were grossly inappropriate in his work setting.  He reportedly cursed at and hang up on his supervisor, used aggressive or foul language when talking with patients, and was at times unconcerned about the consequences of his behavior.  He had nightmares about work and his effective communication methods appeared to deteriorate as he felt unable to control what he said to supervisors, coworkers, and patients.  His symptoms included depressed mood, anhedonia, insomnia, fatigue, low self-esteem, and concentration difficulties on a daily basis.  It appeared that his mood would not improve if he continued in the environment in which he worked at that time.  The psychologist diagnosed major depressive disorder, mild, chronic and anxiety disorder, NOS.

Records dated from November 2011 to May 2012 indicate that on mental status examination, he was dressed neatly with good grooming and hygiene.  Affect was appropriate.  There was no evidence of hallucinations or delusions and his answers were linear and logical.  Speech was normal.  Insight and judgment appeared to fall within normal limits, although recent work behaviors indicated that judgment may be lowered.  He appeared oriented to time and place and denied homicidal and suicidal ideations.  The psychologist assigned a GAF score of 55. 

Records dated from February 2012 to December 2012 reflect that the Veteran had a negative attitude and depressive symptoms specific to his employment.  He experienced depressed mood, anhedonia, insomnia, fatigue, low-self-esteem, and concentration difficulties.  On mental status examination, he was dressed neatly with good grooming and hygiene.  Affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions.  His answers were linear and logical and his speech was normal.  Insight and judgment appeared to fall within normal limits, although recent work behaviors indicated that judgment may be lowered.  He appeared oriented to time and place and denied suicidal and homicidal ideations.  He was assigned a GAF score of 55.

A January 2013 report indicates that the Veteran planned on decreasing contact with stressful family members.  He was assigned a GAF score of 55.

In a March 2013 psychology note, treating psychologist Dr. S.L.H. opined that the Veteran continued to struggle at work and was unable to control his frustration.  He had limited relationships with co-workers and recently became tearful during a meeting with a supervisor.  He was having difficulties facing and adjusting to changes at work, had continued low self-esteem, and was sensitive to co-workers' comments to him.  He had consistently taken medication and attended therapy, but continued to struggle with depression and anxiety.

On mental status examination, the Veteran was dressed neatly with good grooming and hygiene.  He was cooperative throughout the session.  He reportedly felt "okay" and affect was dysthymic.  Affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions.  Speech was normal and insight and judgment appeared to fall within normal limits, although recent work behaviors indicated that judgment may be lowered.  He appeared oriented to time and place and denied suicidal to homicidal ideations.  The psychologist diagnosed major depressive disorder, recurrent, mild and anxiety disorder, NOS and assigned a GAF score of 55.

Another March 2013 report indicates that the Veteran experienced depression with mood swings and had perceptual psychotic symptoms manifested by hearing his name aloud under periods of stress and perceptions of shadows in his peripheral vision.  He also reported psychotic spectrum cognitive symptoms.  He noted that his concentration level was diminished, but impulse control was stable.  He denied any prior suicide attempts or parasuicidal behavior.  He had never been married and had no children.  He had a female friend with whom he had no physical relationship.  His primary leisure activity was playing video games. 

On mental status examination, he was appropriately dressed, made good eye contact, and engaged with little difficulty.  His thought process was generally linear and goal-directed.  Speech was noteworthy for variations in change of volume.  He did not have a pressured component.  He reported his mood as "aggressive and then questionable."  Affect had a slightly distant quality to it.  He was somewhat restricted in range and did not convey the anger in his affect.  He denied any current suicidal or homicidal ideation.  He reported paranoia as described in the history of is present illness and had transient psychotic symptoms of hearing his name and visual hallucinations in the periphery of his vision.  He did not endorse any current psychosis and did not appear internally distracted.  He was oriented to person, place, time, and situation.  Impulse control and judgement were adequate.  He was assigned a GAF score of 55. 

From April 2013 to July 2013, on mental status examination he was dressed neatly and grooming and hygiene were good.  He was cooperative.  He reported feeling "okay" and affect was dysthymic.  Affect was appropriate to the content of discussion.  There was no evidence of hallucinations or delusions, his answers were linear and logical, and his speech was normal.  Insight and judgment appeared to fall within normal limits.  He was assigned a GAF score of 50.

From January 2014 to March 2014, the Veteran complained of increased depression and anxiety symptoms.  On mental status examination, he was dressed neatly with good grooming and hygiene.  He was cooperative.  He reported feeling "not good," affect was dysthymic and anxious.  There was no evidence of hallucinations or delusions and his answers were linear and logical.  Speech was normal.  Insight and judgment were normal.  He was oriented times four and denied homicidal and suicidal ideation.  In February 2014, he had continued perceptual psychotic symptoms that consisted of hearing his name called out to him under periods of stress and shadows in his peripheral vision.  In addition, he reported psychotic symptoms regarding people talking about or having malfeasance towards him.  He endorsed five symptoms in the paranoid personality disorder symptom cluster.  He noted that his concentration level was diminished.  However, he noted that his impulse control was stable and that he would not act out on any feelings of anger or aggression.  Regarding a social history, he reported that he had a female friend; however, this was not any type of physical relationship.  He resided in his own home.  He reported his primary leisure activity was playing video games.

On mental status examination, he was appropriately dressed.  He made good eye contact and engaged with little difficulty.  His thought process was generally linear and goal-directed.  Speech was noteworthy for variations in change of volume, but there was no pressured component.  He reported his mood as "aggressive and then questionable."  Affect had a slightly distant quality to it.  He was somewhat restricted in range and did not convey the anger in his affect that he verbally described.  He denied any current suicidal or homicidal ideation.  He had continued auditory and visual hallucinations, but did not endorse any current psychosis and did not appear internally distracted.  His impulse control and judgment were adequate to allow for outpatient treatment.  He was assigned a GAF score of 55.
	
In April 2014, the Veteran expressed passive suicidal ideations over the past six months, but declined intent or suicidal or homicidal ideations.

The record includes an April 2014 lay statement from what appears to be the Veteran's co-worker who indicated that she had known him for one year and stated that his mood was always negative, he had outbursts of foul language, and he was constantly sad.  In a May 2014 statement, his supervisor stated that on many occasions she witnessed him complain about pain, sometimes daily; had memory problems; and was rude.

In an April 2014 psychology note the Veteran reported that he had a period of disorientation when he went to the mall.  He was nervous and scared and asked another woman to tell him where he was.  He stated this was the second time this happened in the past few months.  He also reported name recall difficulties.  He was encouraged to seek further cognitive testing, but declined.

He reported continued depression and anxiety related to his work environment.  On behavioral observation, he arrived on time for his appointment.  He was dressed neatly and his grooming and hygiene were good.  He was cooperative throughout the session.  He felt "okay" and affect was dysthymic.  There was no evidence of hallucinations or delusions, his answers were linear and logical, and his speech was normal.  Insight and judgment appeared to fall within normal limits.  He was oriented times four.  He denied homicidal and suicidal ideations.  The examiner diagnosed generalized anxiety disorder with panic attacks and persistent depressive disorder.  

In an April 2014 addendum, the Veteran's treating psychologist indicated that the Veteran continued to experience depressive symptoms related to chronic pain, his work environment, and paranoia about what others were saying and thinking.  Dr. S.L.H. opined that his psychiatric disorder would likely affect him for an extended period of time, as he did not engage in pain coping strategies that improved his mood.  He expressed passive suicidal ideations over the past six months, but declined intent or suicidal/homicidal ideations in the past two weeks.  He also experienced confusion, memory difficulties, and anxiety. 

His depression, in combination with his current work environment, appeared to have led to his behaving in ways that were out of the ordinary for him, which were grossly inappropriate for his type of setting in which he worked.  According to his job description, the responsibilities of his position included answering phone calls and questions from veterans and vendors on a daily basis.  He reported cursing at and hanging up on his supervisor, using aggressive or foul language when speaking with veterans, and at times not being concerned about the consequences of his behaviors.  Testing revealed memory that was below average.

In May 2014, the Veteran testified that he experienced memory loss and isolation due to his psychiatric disorder.  He testified that he had suicidal thoughts maybe twice in the last year.  He testified that he could not properly bathe due to his psychiatric disorder and that his hygiene was minimal at best.

In May 2014, on mental status examination he was casually dressed.  His behaviors were congruent with affect and consistent with the context of the interview.  He was oriented times three.  He did not endorse suicidal and/or homicidal ideations.  Mood and affect were mildly dysphoric.  Another May 2014 report indicates that on mental status examination his grooming was good and he was friendly.  Thought process was linear and goal-directed.  Speech was normal and his mood was dysthymic and showed a full range without evidence of acute distress.  However, he became tearful when talking about his mother.  He denied any intent or plan.  There was no homicidal ideation or evidence of any overt psychotic process.  Cognitively he was oriented to person, place, time, and situation.  The impressions were major depression, recurrent, and bereavement.

A May 2014 neuropsychological consult report reflects that he reported trouble recalling family members' names and difficulty paying attention.  He also complained that he did not enjoy or feel fulfilled by his work.  On mental status examination, dress, grooming and hygiene were appropriate.  Speech was normal and thought content was coherent.  There were no signs of thought disturbances or hallucinations.  He demonstrated euthymic mood with congruent affect.  He was cooperative throughout testing.  The impression was that he had difficulty with a few tests, including a contextual memory test.  However, he did well on other tasks of verbal memory, visual spatial skills and executive functioning. 

Records dated from July 2014 to December 2014 show that on mental status examination, he was dressed neatly with good grooming and hygiene.  He was cooperative.  There was no evidence of hallucinations or delusions.  His thought process was linear and logical.  Speech was normal.  Insight and judgment appeared to fall within normal limits and he was oriented times four.  He denied homicidal and suicidal ideations.  In August 2014, he received a promotion.  In October 2014, he indicated that he was under stress and felt that his supervisor was contentious and disrespectful.  He denied auditory and visual hallucinations, but did relate issues of trust and suspiciousness regarding motivations of others.  He was oriented to person, place, time and situation.

In January 2015, he reported feeling better and was euthymic throughout the majority of the appointment.  In March 2015, he was making plans for his future including recreational activities, visits with family, and getting a pet.  He made plans to visit with his cousin that summer and reported work satisfaction with improved performance since beginning work from home.  He also engaged in social activities including going to a bar to socialize and visiting a friend.  On mental status examination he reportedly felt good with euthymic affect.

Records dated from April 2015 to December 2015 show that on mental status examination he was dressed appropriately with good grooming and good eye contact.  He looked more relaxed than he was in his past.  Speech was normal.  Thought process was goal-directed without evidence of any looseness of association or flight of ideas.  He reported a depressed mood, but it had improved.  Affect varied from flat to congruent with mild fluctuations of irritability.  Mood varied from euthymic to frustrated.  There were no current suicidal or homicidal ideations or evidence of any overt psychotic process including delusions or perceptual hallucinations, although he conveyed trust/suspiciousness issues at times.  He was oriented times four.  In October 2015, the attending psychiatrist was unable to elicit any specific psychotic symptoms including delusional content although he frequently reportedly had issues with others.  There was no apparent auditory or visual hallucinations either reported or clinically suspected.  He was oriented times four.  

In January 2016, he reported feeling "pretty good," but was in pain with affect euthymic throughout the majority of the appointment.  There was no evidence of hallucinations or delusions, his answers were linear and logical, and his speech was normal.  Insight and judgment appeared to fall within normal limits.  He was oriented times four and denied suicidal and homicidal ideations.

On April 2016 VA mental disorders DBQ examination, the Veteran was single and stayed at home without any social activities.  His symptoms included depressed mood, anxiety, chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

On mental status examination, he was well oriented to place, person, and situation.  Eye contact was good without tearfulness.  Speech and language were intact.  He was interactive.  Mood and affect were appropriate.  There were no suicidal thoughts, but he reported fleeting suicidal ideations over time.  He indicated that he did that because of his pain issues.  There were no audio-visual hallucinations and cognition was intact.  He showed age appropriate memory, insight, and judgement.

He reported that he suffered from chronic pain over time which was worsening and affected sleep and concentration and caused depression and irritability.  He was not able to do much and had no physical hobbies.  He had fleeting suicidal ideations on and off and no present suicidal thoughts.  The examiner diagnosed major depressive disorder and opined that his level of occupational and social impairment was best summarized by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.

The Veteran indicated that he was not interested in pursuing a TDIU claim, but was interested in permanent and total disability which he reported would help him to be connected with his work.  He reported that his psychiatric disorder along with his other service-connected disabilities affected his work and slow him down.  The examiner indicated that the level of his service-connected disabilities was moderate to severe. The examiner opined that his psychiatric disorder acting alone or in conjunction with his other service-connected disabilities, would affect him moderately to severely, but did not preclude the Veteran from gaining or maintaining substantially gainful employment.  The effect of his service-connected disabilities on his ability to function in an occupational environment was moderate to severe relating to the functional limitations of mood issues, concentration issues, social difficulties, and difficulty coping with stress.  He continued to hold a full-time job.
 
After review of the evidence, the Board finds that a higher evaluation of 100 percent for the Veteran's psychiatric disorder is not warranted.  The Veteran's GAF scores have ranged from 42, indicative of some impairment in reality testing or communication, to 65, indicative of mild symptoms.  Although the Veteran's treating psychologist has indicated that he has displayed grossly inappropriate behavior at work manifested by cursing at and hanging up on his supervisor and using foul and aggressive language with patients, it appears that this behavior was confined to his place of employment.  Moreover, he was later promoted in spite of his reported inappropriate behavior.  In addition, the VA treatment records reflect that impulse control was adequate.

While the record also reflects that the Veteran transient psychotic symptoms of hearing his name and visual hallucinations in the periphery of his vision from March 2013 to March 2014, the record does not reflect that the Veteran had persistent delusions or hallucinations.  In this regard, from July 2014 to April 2016 there was no evidence of persistent audio-visual hallucinations or delusions.  With the exception of the April 2014 psychology note the Veteran reported that he had a period of disorientation when he went to the mall, overall the evidence does not show that the Veteran displayed disorientation to time or place.  Although he testified that he had difficulty maintaining minimal hygiene, the voluminous treatment records show that his hygiene was always good.  None of the medical providers indicated that the Veteran had difficulty maintaining hygiene and he was also able to perform other activities of daily living.  On June 2010 VA examination, he reported that he had thoughts of harming himself and suicidal thoughts in April 2014.  However, overall, the record does not show that the Veteran was in persistent danger of hurting self or others.  Overall, the evidence of record supports the assignment of no higher than a 70% evaluation.  In this regard, the April 2016 VA examiner opined that the Veteran's psychiatric disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood; criteria which warrant the assignment of a 70% disability evaluation.

While the record reflects that the Veteran experienced grossly inappropriate behavior on the most recent VA examination, there was no evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place.  The Board fully recognizes that the listed symptoms for a 100 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  While total occupational impairment due to his psychiatric disorder has been demonstrated, as will be discussed in further detail below, total social impairment, as contemplated by the rating criteria, is simply not shown or even approximated. 

It is important for the Veteran to understand that a disability evaluation of 70 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 70 percent evaluation.  The Veteran's statements made during the numerous VA examinations in many respects support a 70% evaluation, not a 100% finding.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher, 100 percent, level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period.

Left and right foot disabilities

The Veteran contends that his bilateral pes planus is more severe than his 20 percent evaluation prior to April 29, 2016, and higher than 40 percent since April 29, 2016.

Historically, in an October 2003 Decision Review Officer decision, the RO granted service connection for bilateral pes planus, rated as 20 percent disabling, effective from July 8, 2002, pursuant to DC 5276, which rates plantar fasciitis, or flatfoot.  Although the RO found the Veteran's bilateral pes planus to be 30 percent disabling, it subtracted the pre-service percentage of 10 percent from the 30 percent rating, resulting in a rating of 20 percent for bilateral pes planus.

Rating decisions issued in February 2005, November 2008, November 2009, April 2011, and August 2011 continued the 20 percent rating.  

In May 2016, the RO increased the rating for the Veteran's bilateral pes planus from 20 to 40 percent, effective from April 29, 2016, the date of the VA examination which showed the condition increased in severity.  Although the RO found the Veteran's bilateral pes planus to be 50 percent disabling, the maximum rating under DC 5276, it subtracted the pre-service rating of 10 percent from the current 50 percent rating, resulting in a rating of 40 percent for bilateral pes planus.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 20 percent prior to April 29, 2016, the higher evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achilles, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for bilateral pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achilles on manipulation, not improved by orthopedic shoes or appliances.  Unilateral pronounced symptoms warrant a 30 percent rating.

Under DC 5284, a moderate foot injury warrants a 10 percent rating, a moderately severe foot injury warrants a 20 percent rating, and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284 (2016).

Turning to the merits of the claim, the Board notes that the Veteran's claims file includes voluminous VA treatment records which are largely void of complaints or treatment of the Veteran's bilateral pes planus. 

VA treatment records include a November 2010 podiatry follow-up visit note which indicates complaints of lower extremity pain and discomfort which includes numbness, tingling, burning and shooting pains, interference with his ability to walk normally, and wear normal shoe gear.  Parenthetically, the Board notes that the Veteran is service-connected for neurological disabilities of the lower extremities apart from his bilateral foot disability.  He had balance issues and interference with his sleep patterns.  Symptoms were consistent with lower extremity nerve compression, and he is requesting surgical correction to be performed in April.  In March 2011 addendum, VA podiatrist opined that his symptoms significantly interfere with his ability to perform work activities and duties and he was prevented from adequately performing his work requirements.  

In May 2014, the Veteran testified that he had pain and a burning sensation on both feet on the insteps, arches, and heels.  He testified that he experienced spasms 75% of the time, that he had calluses on his feet, and that he could not comfortably walk any long distance.  He also testified that surgery was recommended.

On April 2016 VA foot conditions DBQ examination, the examiner diagnosed bilateral pes planus.  The Veteran complained of bilateral foot pain with standing and walking with almost daily flare-ups.  He also had pain accentuated on use of the feet, pain on manipulation of the feet.  However, there was no indication of swelling on use or characteristic callouses.  He tried orthotics, but remained symptomatic.  There was extreme tenderness of plantar surfaces on the right foot.  There was decreased longitudinal arch height of one or both feet on weight-bearing.  There was no objective evidence of marked deformity of both feet and neither foot was improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe of both feet.  There was a lower extremity deformity other than pes planus causing alteration of weight-bearing line.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  He had not undergone any foot surgery.  There was pain on physical examination which contributed to functional loss bilaterally.  There was also less movement than normal, weakened movement, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, interference with standing, and a lack of endurance.

There was no pain, weakness, fatigability, or incoordination that significantly limited his functional ability during flare-ups or when the foot was used repeatedly over a period of time.  There was no functional loss during flare-ups or when the foot is used repeatedly over a period of time.  Due to the bilateral foot disability, he could not lift, carry or move heavy objects, or stand or walk for prolonged periods of time.  There was clinical evidence of pes planus on examination functionally impacted his ability to secure and maintain gainful employment with any kind of occupational environment, including both physical and sedentary employment.

Applying the relevant criteria pursuant to DC 5276, the Board finds that prior to April 29, 2016, the date of the most recent VA examination which shows a worsening of the Veteran's bilateral pes planus disability, a rating higher than 20 percent, is not warranted.  In this regard, the evidence of record shows that the Veteran's bilateral foot disability was manifested primarily by pain and burning.  There is no evidence of pronounced flatfeet during this period.  The records does not suggest marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Veteran has not reported these symptoms during this period nor are they shown by other evidence of record.  The demonstrated foot and heel pain with mild arch displacement does not more nearly approximate pronounced flatfoot than severe flatfoot.  Accordingly, the objective evidence of record does not show that the Veteran's bilateral pes planus warrants the assignment of a higher rating of 50%, for bilateral pes planus, for the period prior to April 29, 2016. 

For the period since April 29, 2016, the Veteran is already assigned the maximum benefit available under Diagnostic Code 5276.  Accordingly, because the Veteran has already been assigned the highest rating possible under Diagnostic Code 5276, an increased rating cannot be assigned under this code section as a matter of law.  Sabonis v. Brown, 6 Vet. App. 6 (1994).

Prior to and since April 29, 2016, the Board has considered whether the Veteran's bilateral pes planus approximates a higher rating under DC 5284 which rates residuals of other foot injuries, but concludes that it does not.  In this regard, the medical evidence of record does not show that the Veteran's bilateral foot disability was moderately severe or severe prior to April 29, 2016, which would warrant the assignment of either 20 percent or 30 percent ratings for each foot, or that there was actual loss of use of either the left or right foot, which would warrant the assignment of a 40 percent rating for either foot.  Since April 29, 2016, even if the Veteran was awarded the maximum rating available under that diagnostic code, 30 percent per foot, this would not result in a higher rating being awarded for the disability as two 30 percent ratings combine for a 50 percent rating (and there is no evidence of actual loss of use of either foot which warrants the assignment of a 40 percent rating for either foot).  38 C.F.R. § 4.25 (2016).  As the Veteran's total disability rating is calculated with consideration of the bilateral factor whether he is rated using Diagnostic Code 5276 or Diagnostic Code 5284 there would be no change in his combined rating regardless of which code is used to rate his disability.  38 C.F.R. § 4.26 (2016).

Additionally, the assignment of a separate rating under DC 5284 would constitute pyramiding, which is prohibited, because the symptoms of the Veteran's bilateral pes planus are already contemplated by DC 5276 under which the Veteran is already rated.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, a separate rating is not for application.

In addition to DC 5284, the Board has considered rating the Veteran's disability under DCs 5277 to 5283.  However, no such criteria are applicable in this case.  The record does not reflect, and the Veteran has not contended, that any time during the appeal period his bilateral foot disability has been manifested by weak foot, claw foot, metatarsalgia, hallux rigidus, hallux valgus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, DCs 5277-5283.  Accordingly, these Diagnostic Codes are inapplicable in this case.

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating prior to or since April 29, 2016, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7 (2016). 

Additional Considerations

With regard to his psychiatric disorder and bilateral foot disability, the Veteran is competent to report his complaints of anger and depression (psychiatric disorder) and pain (bilateral foot disability) as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remands in order to address this medical question and the basis for the increased ratings assigned herein).  He is not, however, competent to identify a specific level of disability of his psychiatric disorder and bilateral foot disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder and bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

A TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2016).

At this time, the Veteran is currently service-connected for major depressive disorder, rated 70% disabling; bilateral pes planus, rated 40 % disabling; tibial plateau fracture and degenerative joint disease of the right knee disability, radiculopathy of the left leg disability, radiculopathy of the right leg, a lumbar spine disability, femoral nerve impairment of the left leg, femoral nerve impairment of the right leg, each rated 20% disabling; degenerative joint disease of the right hip and painful flexion and degenerative joint disease of the right knee, each rated 10% disabling; a noncompensable ratings for limitation of extension and flexion of the right hip.  At the time the Veteran filed his April 2011 claim for increased ratings for his service-connected psychiatric disorder, lumbar spine disability, and bilateral foot disability, the Veteran had a combined disability rating of 90 percent from November 20, 2010 and was recently assigned a combined 100 percent rating from April 29, 2016.  Therefore, the Veteran meets the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU, pursuant to 38 C.F.R. § 4.16 (a).

The record reflects that at the time the Veteran filed his April 2011 claim for increased ratings for his service-connected psychiatric disorder, lumbar spine disability, and bilateral foot disability, he was employed full-time at a VA facility.  In the absence of any evidence or argument suggesting that his earned annual income ever failed to exceed the poverty threshold or that his actual employment was otherwise marginal in nature, the Board finds that the preponderance of the evidence shows that Veteran was able to maintain substantially gainful employment.  See 38 C.F.R. § 4.16; Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

With respect to the appeal period from April 29, 2016 to present, the Board notes that the Veteran has a combined evaluation of 100 percent and, as such, the issue of entitlement to TDIU is moot.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where a 100 percent schedular rating was awarded for the same period). 

The Board acknowledges that the Veteran's service-connected disabilities have affected the Veteran's employment, as evidenced by the accommodations granted to the Veteran.  However, the Board emphasizes that, as a matter of law, a TDIU cannot be granted for a period during which the evidence establishes that a veteran is gainfully employed on a full-time basis.  See 38 C.F.R. § 4.16; see also Faust v. West, 13 Vet. App. 342, 356 (2000).  As such, entitlement to TDIU is not warranted and the claim must be denied as a matter of law.

ORDER

A rating higher than 70 percent for major depressive disorder, is denied.
A rating higher than 20 percent for bilateral pes planus prior to April 29, 2016 and higher than 40 percent since April 29, 2016, is denied.

A TDIU is denied.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran underwent a VA back conditions DBQ examination in April 2016.  However, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA back conditions examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding VA medical records related to the Veteran's back disability, including those from the Salem VAMC, dated from February 2016 to the present. All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2. After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability.  The claims file should be made available to the examiner, to specifically include a copy of this Remand.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the back disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.

If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


